Order entered February 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01649-CR
                                        No. 05-12-01651-CR

                            RODNEY DEON SAMPSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-53201-K, F11-53164-k

                                             ORDER
        By letters dated December 12, 2012, January 18, 2013, and February 6, 2013, the Court

notified the trial court that the boxes have not been checked on the trial court’s certification of

appellant’s right to appeal filed in cause no. 05-12-01649-CR. We asked the trial court to review

the record and to file a certification that accurately reflects the trial court’s proceedings. To date,

we have not received a completed certification.

       Moreover, the reporter’s record is overdue in these appeals. Accordingly, the Court

ORDERS the trial court to make findings of fact regarding whether appellant has been deprived

of the reporter’s record because of ineffective counsel, indigence, or for any other reason.
   •   The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute these appeals, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeals, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeals.

   •   The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order. We ORDER the trial court to include a completed copy of the

certification of appellant’s right to appeal in cause no. 05-12-01649-CR in the supplemental

clerk’s record.

       The appeals are ABATED to allow the trial court to comply with this order. They shall

be reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.
                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE